    Case: 1:17-md-02804-DAP Doc #: 2964 Filed: 12/03/19 1 of 3. PageID #: 430357




                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION

THIS DOCUMENT RELATES TO:                                   MDL No. 2804

      ALL CASES                                             Case No. 1:17-md-2804

                                                            Judge Dan Aaron Polster



                 REQUEST FOR PROCEEDINGS TO BE ON THE RECORD

        On behalf of the Defendants listed below,1 the undersigned counsel respectfully request

that the Case Management Conference with the Court currently set for December 4, 2019 at 2:30

p.m. Eastern Time, be recorded by a court reporter. See 28 U.S.C. § 753(b)(3) (“Each session of

the court … shall be recorded verbatim by shorthand, mechanical means, electronic sound

recording, or any other method”; “Proceedings to be recorded under this section include . . . such

other proceedings as . . . may be requested by any party to the proceeding.”).




1
  CVS Pharmacy, Inc., CVS Rx Services, Inc., Ohio CVS Stores, L.L.C., CVS Indiana, L.L.C., Discount Drug Mart
Inc., Giant Eagle, Inc., HBC Service Company, Rite Aid of Ohio, Inc., Rite Aid of Maryland, Inc., d/b/a Rite Aid
Mid-Atlantic Customer Support, Walmart Inc., Walgreen Co., and Walgreen Eastern Co.
  Case: 1:17-md-02804-DAP Doc #: 2964 Filed: 12/03/19 2 of 3. PageID #: 430358



Dated: December 3, 2019                                  Respectfully Submitted,

/s/  Eric R. Delinsky                                    /s/ Tina M. Tabacchi
Eric R. Delinsky                                         Tina M. Tabacchi
Alexandra W. Miller                                      Tara A. Fumerton
ZUCKERMAN SPAEDER LLP                                    JONES DAY
1800 M Street, NW                                        77 West Wacker
Suite 1000                                               Chicago, IL 60601
Washington, DC 20036                                     Telephone: (312) 269-4335
Telephone: (202) 778-1800
                                                         Facsimile: (312) 782-8585
Facsimile : (202) 822-8106
E-mail: edelinsky@zuckerman.com                          E-mail: tmtabacchi@jonesday.com
E-mail: smiller@zuckerman.com                            E-mail: tfumerton@jonesday.com

Counsel for CVS Rx Services, Inc. and CVS                Counsel for Walmart Inc.
Indiana, L.L.C.

/s/ Kaspar Stoffelmayr                                   /s/ Timothy D. Johnson
Kaspar Stoffelmayr                                       Timothy D. Johnson
Katherine M. Swift                                       CAVITCH, FAMILO & DURKIN, CO. LPA
BARTLIT BECK LLP                                         Twentieth Floor
54 West Hubbard Street                                   1300 East Ninth Street
Chicago, IL 60654                                        Cleveland, Ohio 44114
Telephone: (312) 494-4400                                Telephone: (216) 621-7860
Facsimile: (312) 494-4440
                                                         Facsimile: (216) 621-3415
E-mail: kaspar.stoffelmayr@bartlitbeck.com
E-mail: kate.swift@bartlitbeck.com                       E-mail: tjohnson@cavitch.com

Counsel for Walgreen Co. and                             Counsel for Discount Drug Mart, Inc.
Walgreen Eastern Co.
                                                         /s/ Robert M. Barnes
                                                         Robert M. Barnes
/s/ Kelly A. Moore                                       Scott D. Livingston
Kelly A. Moore                                           Joshua A. Kobrin
MORGAN, LEWIS & BOCKIUS LLP                              MARCUS & SHAPIRA LLP
101 Park Avenue                                          35th Floor, One Oxford Centre
New York, NY 10178                                       301 Grant Street
Telephone: (212) 309-6612                                Pittsburgh, PA 15219
Facsimile: (212) 309-6001                                Telephone: (412) 471-3490
E-mail: kelly.moore@morganlewis.com                      Facsimile: (412) 391-8758
                                                         E-mail: rbarnes@marcus-shapira.com
Counsel for Rite Aid of Ohio, Inc. and Rite Aid of       E-mail: livingston@marcus-shapira.com
Maryland, Inc., d/b/a Rite Aid Mid-Atlantic              E-mail: kobrin@marcus-shapira.com
Customer Support Center
                                                         Counsel for Giant Eagle Inc. and HBC Service
                                                         Company



                                                     2
 Case: 1:17-md-02804-DAP Doc #: 2964 Filed: 12/03/19 3 of 3. PageID #: 430359



                               CERTIFICATE OF SERVICE

       I, Katherine M. Swift, hereby certify that the foregoing document was served on

December 3, 2019 via the Court’s ECF system to all counsel of record.

                                            /s/ Katherine M. Swift
                                            Katherine M. Swift

                                            Counsel for Walgreen Co. and
                                            Walgreen Eastern Co.
